EXHIBIT 99.2 Alterrus Systems Inc. (A Development Stage Company) Management’s Discussion and Analysis of Financial Condition and Results of Operations September 30, 2013 (Unaudited) Alterrus Systems Inc. (A Development Stage Company) Management Discussion and Analysis September 30, 2013 (Expressed in US Dollars) (Unaudited) TABLE OF CONTENTS Management’s Discussion and Analysis Page 1. Overview 3 2. Overall Performance 3 3. Corporate Developments 4 4. Selected Quarterly Data 4 5. Results of Operations 5 6. Liquidity and Capital Resources 5 7. Contractual Commitments 8 8. Off-Balance Sheet Arrangements 8 9. Related Party Transactions 8 Outstanding Share Data 9 Critical Accounting Estimates and Accounting Policies 9 Risks and Uncertainties 9 Management’s Responsibility For Financial Statements 10 PRELIMINARY INFORMATION The following management’s discussion and analysis (“MD&A”), which is dated as of November 28, 2013, provides a review of the activities, results of operations and financial condition of Alterrus Systems Inc. (the “Company” or “ASI”) as at and for the financial year of the Company ended March 31, 2013 (“fiscal 2013”) in comparison with those as at and for the financial year of the Company ended March 31, 2012 (“fiscal 2012”), as well as future prospects of the Company. This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the audited consolidated financial statements of the Company for the fiscal 2013 and 2012 (the “Annual Financial Statements”). As the Company’s financial statements are prepared in United States dollars, all dollar amounts in this MD&A are expressed in United States dollars unless otherwise specified. Additional information relating to the Company, including the Company’s annual report on Form 20-F is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov. FORWARD-LOOKING STATEMENTS This MD&A contains “forward-looking statements” that are subject to risk factors. Forward-looking statements look into the future and provide a view as to the effect of certain events and trends on the business.Forward-looking statements may include words such as “plans”, “intends”, “anticipates”, “should”, “estimates”, “expects”, “believes”, “indicates”, “suggests” and similar expressions. This MD&A contains forward-looking statements including, but not limited to, the ability to implement corporate strategies, the state of capital markets, the ability to obtain financing, operating risks, changes in general economic conditions, and other factors are based on current expectations and various estimates, factors and assumptions and involve known and unknown risks, uncertainties and other factors.It is important to note that unless otherwise indicated, forward-looking statements in this MD&A describe the Company’s expectations as of March 31, 2013. Readers are cautioned not to place undue reliance on these statements as the Company’s actual results, performance or achievements may differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements if known or unknown risks, uncertainties or other factors affect the Company’s business, or if the Company’s estimates or assumptions prove inaccurate. 1 Alterrus Systems Inc. (A Development Stage Company) Management Discussion and Analysis September 30, 2013 (Expressed in US Dollars) (Unaudited) FORWARD-LOOKING STATEMENTS (continued) Therefore, the Company cannot provide any assurance that forward-looking statements will materialize. The Company assumes no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or any other reason, except as required by law. Factors that could cause actual results or events to differ materially from current expectations include, among other things, risks related to the meeting its debt obligations, uncertainties relating to the availability and costs of financing needed in the future, unfavourable weather conditions, the possibility that future crop yield results will not be consistent with the Company’s expectations, failure to provide quality crops to its customers, changes in equity markets, changes in commodity prices, fluctuations in currency exchange rates, inflation, changes to regulations affecting the Company's activities, delays in obtaining or failure to obtain required project approvals, and the other risks involved in the growing and expanding the development and operation of the Company’s VertiCrop™ System business. Any forward-looking statement speaks only as of the date on which it is made and, except as may be required by applicable securities laws, the Company disclaims any intent or obligation to update any forward-looking statement, whether as a result of new information, future events or results or otherwise. Although the Company believes that the assumptions inherent in the forward-looking statements are reasonable, forward-looking statements are not guarantees of future performance and accordingly undue reliance should not be put on such statements due to the inherent uncertainty therein. 2 Alterrus Systems Inc. (A Development Stage Company) Management Discussion and Analysis September 30, 2013 (Expressed in US Dollars) (Unaudited) 1.OVERVIEW Alterrus Systems Inc., (formerly Valcent Products Inc.) (the “Company” or “ASI”) was incorporated under the Alberta Business Corporations Act on January 19, 1996 with a continuance to British Columbia effective November 28, 2012.The Company’s current business activity is to focus on the continued development, marketing and operating of the Company’s High Density Vertical Growth System (“VertiCrop”) designed to produce high yields of leafy green vegetables in various climates. On June 16, 2012, the Company changed its name to Alterrus Systems Inc. The Company is listed on the OTCQB, having the symbol ASIUF. On July 26, 2012 the Company obtained a Canadian National Stock Exchange (CNSX) listing, having the symbol of ASI. The address of the Company’s corporate office and principal place of business is 120 Columbia Street, Vancouver, BC, Canada, V6A 3Z8. The Company has created an innovative, highly efficient system that provides a cost effective solution for crop production, with significant operating, environmental and capital cost savings over traditional field agriculture. VertiCrop™ is a patent pending technology comprised of a suspended tray on a moving conveyor. It provides maximum exposure to light (either natural or artificial), along with precisely measured nutrients for the plants. Designed to grow in a closed loop and controlled environment, VertiCrop™ eliminates the need for potentially harmful herbicides and pesticides, while maximizing food taste and nutrition. Developed over several years by the Company, VertiCrop™ grows higher quality produce much more efficiently and with greater food value, when compared to commercial field agriculture. • Specially designed racks and trays suspended from an overhead track. • Closed loop conveyor passing through a feeding station, which provides water and nutrients. • Supplementary lighting to enhance growth and provide for year round production. • Even airflow over the plants and equal exposure to light. • Water and nutrient run-off from the feeding station is captured and recycled. • Conducive to optimum workflow – the crop comes to the crop worker. • Can operate in closed and greenhouse applications. 2.OVERALL PERFORMANCE The Company incurred net losses from operations of $1,004,234 for the six months ended September 30, 2013, an increase in loss of $219,504 over the prior comparative period of September 30, 2012. This increase is related to a gross margin loss of $321,891 compared to no gross margin in the prior comparative period. The Company commenced commercial production on January 1, 2013 of its Vancouver-based installation of VertiCrop™ and generated sales from production of leafy greens and vegetables. The Local Garden Vancouver Inc. subsidiary is attempting to increase operating revenue and reduce costs primarily by adjusting product mix and packaging options for the retail market. 3 Alterrus Systems Inc. (A Development Stage Company) Management Discussion and Analysis September 30, 2013 (Expressed in US Dollars) (Unaudited) 3.CORPORATE DEVELOPMENTS On April 17, 2013, the Company issued unsecured convertible debentures in the amount $25,000 accruing interest at 12% per annum with a term to April 17, 2015. Both principal and interest may be converted into units at $0.08 per unit, with each unit consisting of one common share and one half share purchase warrant. On May 28, 2013, the Company issued unsecured convertible debentures in the amount $100,000 accruing interest at 12% per annum with a term to May 29, 2015. Both principal and interest may be converted into units at $0.08 per unit, with each unit consisting of one common share and one half share purchase warrant. In July 2013, the Company issued 714,286 Units at $0.07 per Unit pursuant to a private placement for gross proceeds of $50,000.Each Unit consists of 714,286 common shares and 357,143 common share purchase warrants.Each whole common share purchase warrant entitles the purchaser to acquire a common share for $0.10 US at any time prior to the date 24 months following the Closing Date. On November 8, 2013, the Company settled $3,416,831 of debt owed to 17 creditors by the issuance of an aggregate of 48,811,868 common shares at a deemed price of $0.07 per share. The common shares issued to the Company's creditors are subject to a hold period in British Columbia expiring March 9, 2014. The Company has also issued two year 8% Promissory Notes to 2 creditors in the sum of $156,396 to offset the creditors’ current positions. 4.SELECTED QUARTERLY DATA The following table summarizes selected consolidated financial information for the Company’s three most recently completed financial years. All amounts shown are stated in United States dollars, the Company’s functional and reporting currency, in accordance with International Financial Reporting Standards (“IFRS”). Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 Mar 31 Dec 31 Revenues $ $
